Name: Council Regulation (EEC) No 253/87 of 19 January 1987 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Guinea amending the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the coast of Guinea, signed at Conakry on 7 February 1983
 Type: Regulation
 Subject Matter: Africa;  European construction;  fisheries;  international affairs
 Date Published: nan

 30.1.1987 EN Official Journal of the European Communities L 29/9 COUNCIL REGULATION (EEC) No 253/87 of 19 January 1987 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Guinea amending the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the coast of Guinea, signed at Conakry on 7 February 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 155 (2) (b) and 167 (3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to the second paragraph of Article 15 of the Agreement on fishing off the coast of Guinea, the Community and the Republic of Guinea conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the first three-year period of application of the Agreement; Whereas, as a result of those negotiations, an Agreement amending the Fisheries Agreement was initialled on 12 July 1986; Whereas under the terms of Article 155 (2) (b) of the Act of Accession, it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas in the case in point, the procedures in question should be determined; Whereas it is in the Community's interest to conclude this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Republic of Guinea amending the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the coast of Guinea, signed at Conakry on 7 February 1983, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, in so far as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources, shall also apply to vessels which sail under the flag of Spain, which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands, under the conditions defined in Note 6 to Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of originating products and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (3). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No C 294, 20. 11. 1986, p. 6. (2) Opinion delivered 12 December 1986 (not yet published in the Official Journal). (3) OJ No L 56, 1.3. 1986, p. 1.